ORDER

PER CURIAM.
Appellant, Deryl L. Jones (“Defendant”), appeals from the judgment of the Circuit Court of the City of St. Louis convicting him, following a jury trial, of two counts of involuntary manslaughter in the first degree, section 565.024, RSMo 2000. Defendant was sentenced as a prior offender to two concurrent terms of seven years’ imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.